COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Fitzpatrick
Argued at Alexandria, Virginia

WILLIAM J. MARSHALL

v.        Record No. 0359-94-4           MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                      MAY 2, 1995

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                   Arthur B. Vieregg, Jr., Judge

     William P. Shea, Jr. (Duvall, Harrigan, Hale & Hassan,
     P.L.C., on brief), for appellant.
     Michael T. Judge, Assistant Attorney General (James S.
     Gilmore, III, Attorney General, on brief), for appellee.



     William J. Marshall (defendant) was adjudged an habitual

offender by the trial court pursuant to Code § 46.2-351.     On

appeal, defendant complains that the court erroneously considered a

1986 DUI conviction as one of three necessary predicate offenses.

Defendant argues that this conviction was void because it was based

upon an invalid local ordinance and, therefore, the adjudication

was unsupported by the evidence.    We disagree and affirm the order.

     The parties are fully conversant with the record in this case,

and we recite only those facts necessary to explain our holding.

     Code § 46.2-351 provides that predicate offenses for an

habitual offender adjudication include violations "under any valid
county, city, or town ordinance paralleling and substantially

conforming to" Code § 18.2-266.    Code § 46.2-351 (emphasis added).

The proceedings are civil in nature, and the Commonwealth has the

burden of proving by a preponderance of the evidence that defendant

     *
      Pursuant to Code § 17-116.010 this opinion is not designated
for publication.
suffered the three requisite convictions.    Moffitt v. Commonwealth,

16 Va. App. 983, 986, 434 S.E.2d 684, 687 (1993); see Code

§ 46.2-351.   The Commonwealth establishes a "prima facie

presumption" that the convictions are valid "by introducing the

certified DMV transcript listing the . . . convictions."     Moffitt,
16 Va. App. at 986, 434 S.E.2d at 687.    "Once the Commonwealth has

established a prima facie case, it is entitled to judgment, unless

[defendant] goes forward with evidence that refutes an element of

the Commonwealth's case or rebuts the prima facie presumption."
Id. (citation omitted).

     The conviction in dispute was based upon Fairfax City

Ordinance 1986-31. 1   A copy of the ordinance, introduced into

evidence by defendant without objection, provides, in pertinent

part, that it "shall become effective immediately upon its

execution by the Mayor."    The copy reflects the following dates:

"INTRODUCED" June 24, 1986, "PUBLIC HEARING" July 1, 1986, and

"ADOPTED" July 1, 1986.    The Mayor's attested but undated signature

appears on the face of the ordinance.    In an attachment, the City

Clerk certified that the referenced ordinance "was in effect on

July 1, 1986."

     A "statute speaks as of its effective date."    Board of

Supervisors v. Wood, 213 Va. 545, 547, 193 S.E.2d 671, 673 (1973).

 Thus, "as a general proposition of law . . . until the time

arrives for a statute to take effect, all acts purporting to have

     1
      Fairfax City Ordinance 1986-31 incorporates by reference Code
§ 18.2-266.




                                 - 2 -
been done under it are null and void."     Burks v. Commonwealth, 126
Va. 763, 767, 101 S.E. 230, 231 (1919).

     Defendant contends that the undated Mayor's signature leaves

the ordinance without an effective date.    However, this argument

overlooks the unchallenged certification of the City Clerk, which

accompanied the copy of the ordinance into evidence.    When this

evidence is properly considered, the trial court's determination

"that the ordinance was signed on or around July 1, 1986" is

supported by the record.
     Accordingly, defendant failed to rebut the Commonwealth's

prima facie case that all requisite predicate convictions were

valid, and the order is affirmed.

                                                Affirmed.




                               - 3 -